DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/12/2021 & 11/03/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a memory comprising executable instructions; and a processor that, when executing the executable instructions, effectuates operations comprising: 
receiving, from a second network apparatus in the network, a RESTful request to create at least one application-specific instance of an information model object in a RESTful architecture, 
wherein the request comprises: at least one information model object description in the RESTful architecture, 
wherein the at least one information model object description is application-specific and is provided by a first entity executing on the second network apparatus; and 
wherein the description comprises one or more characteristics, states, statuses, or any other attributes of the information model object; and 
creating the at least one application-specific instance of the information model object based on the at least one information model object description received from the second network apparatus; 
wherein the application-specific instance of a information model object is accessible via RESTful requests issued by other entities implemented on other network apparatuses in the network,
 wherein the request to create the application-specific instance of a information model object further comprises one or more object creation rules, and 
wherein creating the at least one application-specific instance of a information model object comprises creating the at least one application-specific instance of the information model object in accordance with the one or more object creation rules.”
Maximilien et al. (US 9,395,956 B2) discloses an invention relates generally to the creation of networked or Web applications, and more particularly the invention relates to declarative representations of networked or Web applications.
Dhoolia et al. (US 8,984,046 B2) discloses an invention relates to the field of process management and, more particularly, to creating process management systems using a representation state transfer architecture.

There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
That is, the prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a RESTful request to create a application instance 2) an information model 3) entities 4) network apparatus 5) uniquely addressable resources 6) characteristics, states, statuses or attributes 7) creating model objects 8) creations rules 9) implementing the various rules. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-20 is/are allowed.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vandikas et al. 						(US 2013/0212159 A1) 

Bouzas et al. 						(US 2012/0084280 A1) 
A method can include creating an instance of a modeling application for a project and rendering an associated user interface to a display; accessing user identity data associated with the project; accessing social network data for one or more social network member profiles, optionally based on the user identity data; rendering accessed social network data to the display; receiving an instruction via the user interface; and accessing additional social network data responsive to receipt of the instruction. Various other apparatuses, systems, methods, etc., are also disclosed.
Lu Guang							(JP 2017153161 A1)
A lightweight and extensible information model for machine-to-machine systems is disclosed. A service layer information management architecture uses three categories of atomic objects, subjects, action, and description. Information for use within the model is built by using atomic information objects. Application programming interfaces are used to perform operations and information processing by different nodes. Common service functions are used in the model as instances of a generic common service information model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457